Citation Nr: 0939478	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1974.  He also has post-active duty service in the 
Naval Reserve

This matter is on appeal from a rating decision issued in 
October 2006 by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A chronic left knee disorder was not manifested during 
service or for many years thereafter.  

2.  The Veteran's current left knee disorder is unrelated to 
service.


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In September 2006, the VA determined that the Veteran's 
service treatment records were unavailable for review despite 
a diligent effort to recover them.  The Board recognizes that 
in such cases there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).
	
	The record does, however, contain some records from the 
Veteran's service in the Naval Reserve.  Specifically, he 
underwent a physical examination in October 1982 where he 
stated that his health was good, although he was overweight 
by Navy physical standards.  He mentioned that he had a 
sprained knee by history, but he did not specify the nature 
of the knee sprain, nor was there any indication of 
treatment.  Additionally, no disorder to the left knee was 
noted upon examination.  Therefore, the competent evidence 
does not indicate that a left knee disorder was incurred 
during active duty service. 
	
	Next, the post-service evidence does not reflect left knee 
symptomatology for many years after discharge from active 
duty.  Specifically, the first instance of a left knee 
disorder was in September 1995, where the Veteran complained 
to his private physician about a "sudden onset of pain" in 
the left knee.  He referred at that time to a previous 
football injury, but did not elaborate.  The Board notes that 
this is the first recorded symptomatology related to a left 
knee disorder, coming some 21 years after discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report that he 
continued to experience symptoms relating to his left knee 
since active duty because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  
	 
	In determining whether statements submitted by a veteran are 
credible, however, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1974) and initial 
reported symptoms related to a low back disorder in 
approximately 1995 (nearly a 21-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	Additionally, the Board finds that the Veteran's reported 
history of a continued left knee disorder since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began in service, 
his Naval Reserve physical examination noted a past knee 
sprain, but did not observe any current left knee symptoms in 
1982.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's left knee disorder to active duty, despite his 
contentions to the contrary.    
	
	In this case, the service treatment records do not indicate 
the existence of knee pathology while in service or for many 
years thereafter.  Additionally, the Veteran underwent a 
Social Security Administration (SSA) disability determination 
evaluation for his left knee.  There, the evaluating 
physician observed trace effusion and soft tissue swelling in 
both knees.  X-rays of the knees indicated moderate 
osteoarthritic changes with moderate narrowing of the joint 
space, but no acute fracture or joint effusion was observed.  
	
	Although the evaluating physician did not have the entire 
record for review, he suspected that the Veteran had severe 
degenerative changes in both knees.  Neither the physician 
nor the Veteran attributed his left knee symptomatology to 
active duty service.  Therefore, based on the physician's 
determination that the Veteran's knee disorder was 
degenerative in nature, and in the absence of evidence to the 
contrary, the competent evidence does not establish a 
relationship between his current symptoms and active duty 
service. 

The Board has also considered statements made by the Veteran 
and some of his colleagues in the military asserting a nexus 
between his currently-diagnosed disorder and active duty 
service.  One shipmate of his recalled that the Veteran 
injured his left leg on active duty and was in a cast for 
twelve weeks, but did not state the nature of the Veteran's 
injury.  

While the Board reiterates that the Veteran and his shipmates 
are competent to report symptoms as they come to him through 
his senses, degenerative joint disease is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis. 

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records as 
well as SSA disability evaluation records.    

Further, the Veteran submitted private treatment records as 
well as statements from fellow shipmates regarding his left 
knee injury.  Additionally, the Board finds that a VA 
examination is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the specific findings of 
a normal left knee for many years after service separation.  
In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.  


REMAND

The VCAA provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Id. 

In this case, the Veteran is claiming entitlement to service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus.  The Veteran was 
afforded a VA examination for this claim in March 2009.  
However, the Board determines that this examination was 
inadequate for adjudication purposes.  

In that examination, the examining physician noted that the 
Veteran's diabetes mellitus had its onset in 1990.  He was 
unable to ascertain when the Veteran's hypertension began, 
but believed that it originated in approximately 1990 to 
1991.  However, when asked to provide an opinion as to 
whether the Veteran's hypertension was attributable to his 
service-connected diabetes mellitus, the VA examiner 
concluded, without providing a supporting basis, that he 
could not resolve this issue without resorting to pure 
speculation. 

The Board notes that a service connection determination must 
be based on reliable competent medical evidence and may not 
be based on a resort to pure speculation.  See 38 C.F.R. § 
3.102 (2009).  Furthermore, because VA undertook to provide 
one, the Board must ensure that such an examination is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability). 

Therefore, an examination is in order to more precisely 
address the relationship between the Veteran's hypertension 
and his diabetes mellitus or, in the alternative, his active 
duty service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should acquire any and all 
treatment records from any VA medical 
center (VAMC) since February 2008 and in 
particular from the VAMC in Charleston, 
South Carolina.  All such available 
records should be associated with the 
claims file.

Additionally, after obtaining the 
appropriate release forms, the RO should 
acquire any outstanding records relating 
to any private treatment the Veteran has 
received for his hypertension that has not 
already been associated with the claims 
file.  

2.  The RO should schedule the Veteran for 
an examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder is related to 
the Veteran's service-connected diabetes 
mellitus.  

Additionally, the examiner should express 
a similar opinion as to whether the 
Veteran's hypertension had its clinical 
onset in service is otherwise related to 
active service.

In both cases, a thorough explanation of 
the reasons and bases for these opinions 
should be provided.  If the examiner is 
unable to provide an opinion in response 
to either of these questions, a thorough 
explanation as to why such an opinion can 
not be provided should be given.  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for hypertension, to 
include as secondary to the Veteran's 
service-connected diabetes mellitus.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


